                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,
               Plaintiff,                                  No. CR01-3047-LTS
 vs.                                                     ORDER PURSUANT TO
                                                            28 C.F.R. § 26.2
 DUSTIN LEE HONKEN,
               Defendant.
                                 ____________________

       In accordance with 28 C.F.R. § 26.2, this Court hereby orders:
       (1)    The sentence of death, set forth in the Amended Judgment, shall be
executed by a United States Marshal designated by the Director of the United States
Marshals Service;
       (2)    The sentence shall be executed by intravenous injection of a lethal substance
or substances in a quantity sufficient to cause death;
       (3)    The sentence shall be executed on a date and at a place designated by the
Director of the Federal Bureau of Prisons, namely, July 17, 2020 at the Federal
Correctional Complex, Terre Haute, Indiana, or such other time and place as he may
later designate; and
       (4)    The prisoner under sentence of death shall be committed to the custody of
the Attorney General or his authorized representative for appropriate detention pending
execution of the sentence.
       Nothing in this order shall be deemed to prevent, or circumvent, a stay or
injunction of the execution by any court of competent jurisdiction. Nor does this order
prevent the President of the United States from granting clemency to the defendant.
IT IS SO ORDERED.
DATED this 14th day of July, 2020.




                               __________________________
                               Leonard T. Strand, Chief Judge




                                 2
